The opinion of the court was delivered by
Harvey, J.:
This is an appeal from an order of the district court overruling a motion to modify a decree of divorce, which granted plaintiff custody of the child, so as to give such custody to defendant. Much evidence was offered in support of and in opposition to the motion. It will serve no useful purpose to summarize the evidence. We have examined it all with care. It supports the ruling of the coui’t. Such ruling did no violence to the legal principles involved, which are the respective rights of the parties and the welfare of the child. The court might have considered certain affidavits offered by defendant, but, in view of their late filing, it was not an abuse of discretion for him to refuse to do so. In any event, their effect as evidence was cumulative and would not have changed the. result. The statement of the evidence most favorable to appellant is to say that it was conflicting and we have repeatedly declined to interfere with a judgment on conflicting evidence. This case, from the very nature of it, is such that the lower court, having the parties and witnesses before it, is in much better position to weigh the evidence than is this court.
Finding no error in the record the judgment of the court below is affirmed.